Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  JANE ANN PORTER,                                                            6: l 7-cv-00079-AA
         Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $15,439.25 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.

The attorney fee of$6,377.87 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.




       Dated this \   V)11'1 day of DG\:o DeJc              , 2019.




                                                     Ann L. Aiken
                                                     United States District Court Judge
